The opinion of the court was delivered by
Lowrie, J.
When, in 1818, the three executors of Jacob Acuff settled their joint account, and that was confirmed, this confirmation was a decree of the court that they jointly had the balance, $5490.34, of the estate of Jacob Acuff in their hands. It may be that George Haage’s share of that balance was properly settled in 1823, at $1267.25. But he died in 1824.
When, in 1837, the other two executors settled a second account, *191charging themselves with the balance clue of the first account, and that was confirmed, this was a decree that they jointly had the whole estate, $7525.93, in their hands, and that George Ilaage and his executors owed the estate of Jacob Acuff nothing.
When, in 1847, the surviving executor, David Acuff, settled a third account in which he was charged with the balance of the second account, and that third account was confirmed, this was a decree that David had the whole balance of his father’s estate in his hands, $15,021.37, and that the other executors had none of it.
In 1837, therefore, if not before, George Haage and his executors were by the' decree of the court declared to owe nothing to the estate of Jacob Acuff, and were finally discharged from all account, and from any connection with the proceedings in the Orphans’ Court, and have never since been recalled into court as parties. By that decree the alleged balance of $1267.25 ceased to be a debt to the estate of Jacob Acuff; and if it remains as a debt at all, it is a debt to David Acuff individually, and not in his character as executor; because he was forced as a joint debtor to take it all on himself, and the executors of George Haage were, as to the estate of Jacob Acuff, discharged from it.
Now it must be plain that, in the distribution of Jacob Acuff’s estate among his legatees, David Acuff cannot claim to set off this debt of George Haage against the legacy coming to his wife, Sarah Haage; because it is an ordinary debt not recoverable in the Orphans’ Court, at all events not recoverable there except in another proceeding, that is, in the’ distribution of George Haage’s estate; because the debtors, George Haage’s executors, and the creditor, David Acuff, in his individual capacity, are not parties to the proceeding; and because the claim is barred by the statute of limitations. As a debt therefore it is entirely eliminated from the matter upon which the Orphans’ Court was sitting in judgment.
But it is argued that, if this debt was due by George Haage in 1823, it went to increase the estate which his widow Sarah Haage enjoys under his will, and, as the payment of it out of that estate would diminish to that extent her share of her husband’s estate, it is proper to let her keep her husband’s estate untouched, and to refund David Acuff out of her money in his hands as the executor of her father’s estate.
Now, however strongly the suggestions of honesty may incline the court to amplify its jurisdiction to favor an honest claim, in the spirit of the maxim, mala restringí, et bona convenit amfliari, yet it must not be forgotten that there is natural justice in government refusing a remedy where the claim has become doubtful’by lapse of time, and by the neglect of the claimant; and that the authority of the court is very properly limited. The court can neither transgress its jurisdiction nor the principles of law in order to enforce even the plainest justice; and it is better that indivi*192dual instances of injustice should escape redress, than that the court should disregard the forms of justice, which are necessary to juridical order and stability, and those restrictions upon authority which are necessary to individual liberty.
As a debt of George Haage to David Acuff, we have seen that this claim could not be set off. Can it be treated as a payment to him of his wife’s share? This is impossible. If he had had a right to receive it for her, it might possibly have been presumed that he had so received it. But it is a fact, shown by the will of Jacob Acuff and by the state of the accounts, that neither he nor she had any right then to receive even the interest of it. Moreover it cannot, consistently with other circumstances, be presumed to have been thus received or retained; for in 1837 and in 1847 the claimant, David Acuff, charges himself in his accounts with having this very money still in his hands, and because it is perfectly apparent that he received it as executor. His death did not change that intention.
But in all its aspects, the claim is of a most singular and doubtful character. We hear of it in 1823 and 1824, and not again until 1849, except that there is some ambiguous evidence that his widow admitted it in 1837. No interest appears to have ever been paid or claimed on it. David Acuff settles two accounts in which no notice is taken of it, though it is included in the general balance declared to be due by himself. And besides this, the executors of the real debtor, George Haage, settled their accounts in 1845, and it was not claimed there. Under such circumstances of incompatible acts and negligence, it would be most dangerous to the principles of administrative justice to enforce this claim. There are solemn acts and an eloquent silence that forbid any judicial conclusion in favor of its existence.
January 5, 1852. This cause came to be heard on the appeal of Sarah Haage, from the decree of the Orphans’ Court of Montgomery county, and was argued by counsel, and thereupon, on consideration thereof, it is ordered, adjudged, and decreed, That the decree of the said Orphans’ Court be reversed, so far as it allows any deduction from the share of the said Sarah and her children, on account of the claim of David Acuff, and that the record be returned to the said court, with directions to proceed to make distribution, without any regard to said claim, and that the said David Acuff pay the costs in this court.